EXHIBIT 10.1




MUTUAL RESCISSION AGREEMENT







This Rescission Agreement (“Agreement”) is made as of March 28, 2008, by and
among GLOBAL ENTERTAINMENT HOLDINGS, INC., a Nevada corporation (“Global”),
HANDS FREE ENTERTAINMENT, INC., a Texas corporation (“HFE”), and each and every
one of the shareholders of HFE (collectively, the “Shareholders” and,
individually, a “Shareholder”) (Global and HFE and its Shareholders are
collectively referred to as the “Parties,” and each a “Party”).

RECITALS

This Agreement is made in contemplation of the following facts:

A.

The Parties entered into a Share Exchange Agreement dated as of December 31,
2007 (the “Exchange Agreement”) whereby the HFE Shareholders were to exchange
all of their shares of capital stock in HFE (which consisted of all of the
shares of capital stock of HFE) (the “HFE Shares”) for 250,000 shares of
Global’s Common Stock (the “Global Shares”).

B.

The Parties acknowledge that the transfer of Global Shares for HFE Shares was
not concluded pursuant to all of the necessary terms and conditions set forth in
the Exchange Agreement.

C.

Global And HFE have determined that certain terms and conditions of the Exchange
Agreement cannot be met, thereby rendering the Exchange Agreement null and void.

D.

The parties have determined that it is in their best interest to formalize the
voiding of the Exchange Agreement by mutually rescinding the Exchange Agreement,
and thereby returning the Parties to their respective positions prior to the
Exchange.

NOW, THEREFORE, in consideration of the above recitals and the mutual benefits
contained herein, the parties agree as follows:

1.

Rescission.  The Exchange Agreement and all agreements entered into by and among
the Parties in connection therewith (the “Original Agreements”), are hereby
unconditionally rescinded ab initio and each of the Parties to this Agreement
will be restored to the position it was in immediately before the Original
Agreements were executed.  Without limiting the foregoing, Global and HFE
represent and warrant that, as a result of this rescission, no interest in HFE
was transferred to Global nor was any interest in Global transferred to HFE,
whether by reason of the Exchange Agreement or otherwise, and Global and HFE
agree that they do not and shall not claim any right, title or interest in or to
HFE or Global, respectively, or their income or assets.

2.

Stock Certificates.  The Parties acknowledge that no certificates representing
any interest in HFE and no certificates representing any interest in Global to
be issued in accordance with the Exchange Agreement have been issued, or if
considered issued, are valid or outstanding.

3.

No Assignment.  Each of the Parties to this Agreement represents and warrants
that it has not assigned or transferred or purported to assign or transfer,
voluntarily or involuntarily, or by operation of law, any matters released
pursuant to this Agreement or any portion of it, any interest in the Original
Agreements or any interest in the HFE Stock or Global Stock.  Each of





--------------------------------------------------------------------------------

the Parties further represents and warrants that none of the shares of the HFE
Stock or Global Stock is subject to any lien, claim, charge, encumbrance,
pledge, security interest or claim of others.

4.

SEC Filings.  Upon execution of this Agreement, each of the HFE Shareholders and
any appropriate related parties shall amend any reports filed by them pursuant
to Section 16 of the Securities Exchange Act of 1934 to reflect the return of
any Global Shares.

5.

State Filings.  Upon execution of this Agreement, Global and HFE shall file with
the Secretary of State of Nevada and the Secretary of State of Texas any
documents necessary to effect this Agreement and the rescission of the Exchange
Agreement.

6.

Release by Global.  Global, for itself and for any of its successors and
assigns, releases and discharges HFE, and each of its respective successors and
assigns, officers, directors and Shareholders, from any and all claims, demands,
damages, debts, liabilities, accounts, accounting, cause of action at law or in
equity, known or unknown which Global ever had, now has or in any way arises
from or is related to the Exchange Agreement.

7.

Release by HFE and Shareholders.  HFE, for itself, its Shareholders and for any
of its successors and assigns, releases and discharges Global, and each of its
respective successors and assigns, officers, directors and shareholders, from
any and all claims, demands, damages, debts, liabilities, accounts, accounting,
cause of action at law or in equity, known or unknown which HFE ever had, now
has or in any way arises from or is related to the  Exchange Agreement.

8.

Public Disclosure.  The Parties agree that public disclosure of this Agreement
hereby shall be coordinated by Global, and HFE shall not directly or indirectly
make any such disclosure without the prior written consent of Global, except to
HFE shareholders and advisors.  Global can not make any public disclosures that
involve and/or pertain to HFE without prior written consent from HFE.  Public
disclosures about HFE, HFE directors, HFE shareholders, or HFE business
practices without prior written consent from HFE is strictly prohibited.




9.

Counterparts.  This Agreement may be executed in any number of copies by the
parties to it, in several counterparts, each of which will be deemed an original
and all of which taken together will constitute a single instrument.

10.

Authority.  Each individual signing this Agreement in a representative capacity
for the Party to the Agreement represents and warrants that he has full
authority to execute this Agreement on behalf of the Party and in fact the
Parties herein are the Parties or the successor Parties to all agreements being
rescinded herein.  The execution and delivery of this Agreement has been duly
and validly authorized and approved by the respective boards of directors of
Global and HFE.

11.

Choice of Law.  This Agreement will be enforced, governed and construed by and
in accordance with the laws of the State of  Texas.

12.

Headings; Interpretation.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation hereof.  Words such as “herein,” “hereto,”
“hereunder” or the like shall refer to this Agreement as a whole.  The words
“include” or “including” shall be by way of example rather than by limitation.
 The words “or,” “either” or “any” shall not be exclusive.  Any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms.  The
Parties hereto have





--------------------------------------------------------------------------------

participated jointly in the negotiation and drafting hereof; accordingly, no
presumption or burden of proof shall arise favoring of disfavoring any party by
virtue of the authorship hereof.  In the event any Party to this Agreement
brings any legal or equitable action against any other Party to this Agreement
to enforce or interpret any provision of this Agreement, the prevailing Party,
as determined in the court’s discretion, will be entitled to recover costs and
attorney fees in the proceeding.

13.

Other Documents.  Each Party will, from time to time, at the request of any
other Party to this Agreement, execute, acknowledge and deliver to the other,
documents or instruments, and take any other actions as may be reasonably
required or requested to more effectively carry out the terms of this Agreement.
 If required by Global to comply with regulatory requests, HFE will provide
unaudited financial statements (including Income Statements, Balance Sheets and
Statements of Cash Flows) for HFE for the periods ending December 31, 2006 and
2007, and March 31, 2008.

14.

Amendment.  This Agreement may be amended by the agreement of all of the Parties
hereto; provided, however, that this Agreement may not be amended except by an
instrument in writing signed on behalf of all of the Parties hereto.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed and
delivered by their respective duly authorized officers as of the date first
written above.

GLOBAL ENTERTAINMENT
HOLDINGS, INC.

 

HANDS FREE ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ Gary Rasmussen

     

By:

/s/ Cory Hudson

 

Gary Rasmussen

 

 

Cory Hudson

 

Chairman/ CEO

 

 

President

 

 

 

 

 

 

 

 

By:

/s/ James Paul

 

 

 

 

James Paul

 

 

 

 

Secretary

  

 

 

 

 

HFE SHAREHOLDERS:

 

 

 

 

 

 

 

 

 

/s/ James Paul

 

 

/s/ Cory Hudson

 

James Paul

 

 

Cory Hudson






